Citation Nr: 9932165	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  97-22 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for human 
immunodeficiency virus (HIV) positive.

2.  Entitlement to service connection for depression.

3.  Determination of proper initial rating for postoperative 
old excision of a foreign body, left heel.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The veteran had active service from 
April 1978 to January 1985. 

Additionally, in his July 1997 VA form 9 (Appeal to Board of 
Veterans' Appeals), the veteran requested an appeal hearing 
before a hearing officer at the RO.  However, the record 
contains correspondence from the veteran to the RO dated 
August 1997 indicating that he no longer wished to have such 
hearing.  No further requests for hearings have been made by 
the veteran.  Therefore, pursuant to 38 C.F.R. § 
20.704(d),(e) (1999), the veteran's July 1997 hearing request 
is considered withdrawn.


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between the 
veteran's diagnosis of HIV positive and his period of 
service.  

2.  There is no medical evidence of a nexus between the 
veteran's diagnosis of depression and his period of service.  

3.  All relevant evidence necessary for an equitable 
disposition of the issue of determination of proper initial 
rating for postoperative old excision of a foreign body, left 
heel, has been obtained.

4.  The veteran's left foot disability more nearly 
approximates a disability characterized as a moderate; there 
is no evidence that the veteran's disability is analogous to 
a moderately severe/severe foot injury, or that he has 
incurred an actual loss of use of the left foot.

CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for HIV positive is not well grounded.  38 U.S.C.A. §§ 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999).

2.  The veteran's claim of entitlement to service connection 
for depression is not well grounded.  38 U.S.C.A. §§ 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999).

3.  The initial rating assigned for the veteran's 
postoperative old excision of a foreign body, left heel, is 
appropriate, and the criteria for an increased disability 
evaluation in excess of 10 percent have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.71a, Diagnostic Code 7899-5284 (1998); Fenderson V. West, 
12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (1999).  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1999).  Nevertheless, 
mental retardation and personality disorders are not diseases 
or injuries for compensation purposes and, except as provided 
in 38 C.F.R. § 3.310(a) (1999), service connection may not be 
granted for disability resulting from mental retardation and 
personality disorders.  38 C.F.R. § 4.127 (1999).

The threshold question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for the claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

A.  HIV Positive.

With respect to the evidence of record, the veteran's service 
medical records are negative for any evidence that the 
veteran was treated for or diagnosed with HIV during his 
service.  In addition, the post service medical evidence 
includes medical records from the Hillsborough County Health 
Department in Tampa, Florida, dated from July 1986 to July 
1988 which include August 1986 notations indicating the 
veteran was diagnosed as positive for antibody to HIV.  As 
well, July 1988 notations reveal he was diagnosed with HIV at 
possibly stage II to early stage III.

Furthermore, medical records from the Oklahoma City VA 
Medical Center (VAMC) dated from June 1990 to July 1997 
basically describe the treatment the veteran received for 
various disorders, including his HIV positive symptomatology.  
Specifically, the Board notes these records include July 1995 
notations showing the veteran was HIV positive since 1983 and 
had acquired immune deficiency syndrome (AIDS) since 1993.  

After a review of the record, the Board finds that the 
veteran has not submitted any medical evidence showing that 
his current diagnosis of HIV positive/AIDS is related to his 
period of service.  Specifically, the veteran has failed to 
satisfy an essential element necessary to well ground his 
claim, which is the existence of a nexus between his 
diagnosis of HIV positive/AIDS and his period of service.  A 
well-grounded claim must be supported by evidence, not merely 
allegations.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In the absence of competent medical evidence to 
support the claim of service connection for HIV positive, the 
Board can only conclude that the veteran has not presented 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded, and the 
claim will be denied on that basis.  38 U.S.C.A. § 5107(a).  

B.  Depression.

The veteran's service medical records contain November 1979 
notations revealing the veteran did not present evidence of a 
formal psychiatric disorder, and was not taking any related 
medication.  However, August 1984 notations show he underwent 
a psychological evaluation in 1983 which showed he had 
diagnoses of alcohol dependence and passive-dependent 
personality disorder.  And, a September 1984 report of 
medical history shows he had emotional problems in 1979 
secondary to his divorce, and again situational problems in 
1982; however he was not deemed to have problems at that 
time.

Records from the Oklahoma City VAMC dated from June 1990 to 
July 1997 contain a hospitalization summary indicating the 
veteran was hospitalized from July 1990 to August 1990 with 
diagnoses of acute adjustment disorder with depressed mood, 
and dependent personality.  Furthermore, these records 
include multiple medical notations describing the treatment 
the veteran received for diagnoses of dysthymia and 
adjustment disorder with depressive mood.

Moreover, a January 1997 VA examination report reveals the 
veteran reported a history of depression while in the 
military, as well as that he was seen at mental health 
clinics in 1988 or 1990.  Upon examination, he was diagnosed 
with major depressive episode, recurrent but in partial 
remission; and anxiety, not otherwise specified.

After a review of the record, the Board finds that the 
veteran has not submitted any medical evidence showing that 
the veteran's claimed diagnosis of depression is related to 
any in-service symptomatology, or is otherwise related his 
period of service.  Specifically, the veteran has failed to 
satisfy an essential element necessary to well ground his 
claim, which is the existence of a nexus between the claimed 
depression, and his in-service symptomatology or otherwise to 
his service.  A well-grounded claim must be supported by 
evidence, not merely allegations.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992). 

Furthermore, the Board finds that the veteran has not met the 
requirement of 38 C.F.R. § 3.303(b) because he has not 
established, via competent medical evidence, that the 
symptomatology related to the claimed diagnosis of depression 
has been continuous since his service and/or is related to 
any in-service symptomatology.  See Clyburn v. West, No. 97-
1321 (U.S. Vet. App. April 2, 1999) (distinguishing the 
factual circumstances in Falzone v. Brown, 8 Vet. App. 398 
(1995), and Hampton v. Gober, 10 Vet. App. 481 (1997)); see 
also Savage v. Gober, 10 Vet. App. 488, 498 (1997).

Thus, in the absence of competent medical evidence to support 
the claim of service connection for depression, the Board can 
only conclude that the veteran has not presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded, and the claim 
will be denied on that basis.  See 38 U.S.C.A. § 5107(a).

C.  Conclusion.

In arriving at the above conclusions, the Board took into 
considerations the various statements by the veteran, and his 
representative tending to link the symptomatology regarding 
the mentioned disorders to his period of service.  However, 
while the Board acknowledges the sincerity of these 
statements, the Board notes that none of these individuals, 
as laypersons, are qualified to offer a medical opinion 
regarding the existence of a disability or as to the etiology 
of any such disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); see also Heuer v. Brown, 7 Vet. App. 
379, 384 (1995) (citing Grottveit, supra, in which the United 
States Court of Veterans Appeals held that a veteran does not 
meet the burden of presenting evidence of a well grounded 
claim where the determinative issue involves medical 
causation and the veteran presents only lay testimony by 
persons not competent to offer such medical opinions).

Moreover, as the veteran has failed to meet his initial 
burden of submitting evidence which would well-ground his 
claims of service connection for HIV positive and depression, 
the VA is under no duty to assist the veteran in developing 
the facts pertinent to the claims.  See Epps v. Gober, 126 F. 
3d 1464, 1468 (1997).  Giving the benefit of the doubt to a 
claimant does not relieve the claimant of carrying the burden 
of establishing a "well grounded" claim, and thus, there is 
nothing in the text of section 5107 to suggest that the VA 
has a duty to assist the claimant until he or she meets his 
or her burden of establishing a "well grounded" claim.  See 
38 U.S.C.A. § 5107(a) (West 1991); see also Epps, supra.  
More importantly, the law is clear that the veteran may be 
considered for additional VA examinations, pursuant to 38 
C.F.R. § 3.326, only after his claims are determined to be 
well grounded.  See Slater v. Brown, 9 Vet. App. 240, 244 
(1996).  Therefore, the Board finds that, as the veteran has 
not shown that his claims of service connection are well 
grounded, the VA has no duty to afford him additional VA 
examinations.  Finally, the Board is aware of no 
circumstances in these matters that would put the VA on 
notice that any additional relevant evidence may exist which, 
if obtained, would well-ground the veteran's claims.  See 
generally McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present well-grounded 
claims of service connection, and the reasons for which his 
claims failed.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).


II.  Determination of Proper Initial Rating for
Postoperative Old Excision of a Foreign Body, Left Heel.

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). That 
is, the Board finds that the veteran has presented a claim 
which is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  A claim that a service-connected condition has 
become more severe is well grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board is also satisfied that all relevant facts 
have been properly and sufficiently developed, as reflected 
by the January 1997 VA examination report discussed below.  
Accordingly, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991).

The disability ratings are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Additionally, the Board observes that the U.S. Court of 
Appeals for Veterans Claims (the Court) has noted that, in a 
claim of disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  See Fenderson V. West, 12 Vet. App. 119 (1999).  
Furthermore, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

With respect to a disability of the musculoskeletal system, 
the Board notes that such disability is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, as well as that 
weakness is as important as limitation of motion; a part 
which becomes disabled on use must be regarded as seriously 
disabled.  However, a little-used part of the musculoskeletal 
system, for example, may be expected to show evidence of 
disuse through atrophy.  See 38 C.F.R. § 4.40.  Furthermore, 
the provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is less, more or weakened movement, excess 
fatigability, incoordination, and impaired ability to execute 
skilled movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Thus, when evaluating 
musculoskeletal disabilities, the VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which functional loss due to pain or 
weakness is demonstrated, and pain or weakness on use is not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

Moreover, where the particular disability for which the 
veteran has been service connected is not listed, it may be 
rated by analogy to a closely related disease in which not 
only the functions affected, but also the anatomical location 
and symptomatology are closely analogous.  See 38 C.F.R. §§ 
4.20, 4.27.  See also Lendenmann v. Principi, 3 Vet. App. 
345, 349- 350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992).  In this case, in a March 1997 rating decision, 
the veteran was awarded service connection and a 10 percent 
disability evaluation, by analogy, for postoperative old 
excision of a foreign body, left heel, under Diagnostic Code 
7899-5284, effective August 1996.  At present, as the veteran 
has expressed disagreement with the assignment of his initial 
disability evaluation of 10 percent for postoperative old 
excision of a foreign body, left heel, the case is before the 
Board for appellate review.

With respect to the evidence of record, the veteran's service 
medical records include a September 1984 report of medical 
history showing the veteran underwent the removal of glass in 
the left foot in 1979, but that he continued to have pain 
upon prolonged standing.  This information is supported by 
medical notations dated December 1980 and July 1983 which 
indicate he was treated for recurrent left heel pain, and for 
left heel inflammation and swelling.

In addition, a January 1997 VA examination report shows the 
veteran reported a history of glass removal from the left 
heel area in 1980, as well as that, postoperatively, he had 
an infection which caused him to be re-hospitalized for about 
30 days.  However, his left foot injury has healed since 
then, although he reports he continues to have a persistently 
symptomatic heel and scar area.  Furthermore, the veteran 
reported that in 1982 he underwent an excision of scar 
tissue, but that it has recurred and continues to cause 
recurrent, burning pain in the left heel associated with 
wearing shoes and weight bearing.  Nevertheless, he reports 
being able to walk one block, and to stand up to 45 minutes 
without changing positions due to left heel pain.  Upon x-ray 
examination, he did not present evidence of fracture or focal 
bony destruction; his joint spaces of the left foot were well 
maintained, and did not have other soft tissue abnormalities.  
And, upon physical examination, he presented evidence of a 1 
centimeter scar in the left mid heel area which was slightly 
crusted and well healed, but tender to palpation.  He also 
had some general callous formation around the periphery of 
the heel with palpation just medial to this scar.  Moreover, 
he had a 1 centimeter callous with plantar wart over the 
plantar surface of the distal head of the 5th metatarsal.  He 
was diagnosed with an old excision of a foreign body in the 
left heel which was intermittently symptomatic; and with 
callosity with a plantar wart over the left 5th metatarsal 
head, intermittently symptomatic. 

With respect to the applicable law, under DC 5284, a 10 
percent rating is warranted for moderate foot injuries. See 
38 C.F.R. § 4.71a, Diagnostic Code 5284 (1999).  A 20 percent 
rating is warranted when the evidence indicates the claimant 
suffers from a foot injury which is moderately severe.  See 
id.  And, a 30 percent rating is warranted when the evidence 
indicates the claimant suffers from a foot injury which is 
severe in degree.  See id.  Additionally, the actual loss of 
use of the foot warrants a 40 percent disability rating.  See 
id.

In this case, the veteran's left foot disability has 
continued to cause the veteran pain since his discharge from 
service, particularly upon wearing of shoes and weight 
bearing.  And, as of his last examination in January 1997, he 
had a 1 centimeter scar in the left mid heel area which was 
slightly crusted and well healed, but tender to palpation; 
and had a general callous formation around the periphery of 
the heel with palpation just medial to this scar.  However, 
he is able to walk one block, and to stand up to 45 minutes 
without changing positions due to left heel pain.  And, upon 
x-ray examination, he did not show evidence of fracture, 
focal bony destruction, joint space narrowing, or other soft 
tissue abnormalities.  As such, the Board finds the veteran's 
left heel disability is not characterized as moderately 
severe/severe, or comparable to an actual loss of use of the 
left foot.  Therefore, as the veteran's postoperative old 
excision of a foreign body, left heel, more nearly 
approximates a disability characterized by a foot injury 
which is moderate in nature, the initial rating of 10 percent 
assigned for the veteran's left foot disability is 
appropriate.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284 
(1999). 

In arriving at this conclusion, the Board finds that, as 
there is no objective evidence indicating the veteran 
presented any additional limitation, weakness, or lack of 
endurance due to his pain, an evaluation in excess of 10 
percent for postoperative old excision of a foreign body, 
left heel, on the grounds of functional loss due to pain or 
weakness is not warranted.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (1999).

In arriving at this determination, the Board has considered 
38 U.S.C.A. § 5107(b). Section 5107(b) expressly provides 
that the benefit of the doubt rule must be applied to a claim 
when the evidence submitted in support of the claim is in 
relative equipoise.  The evidence is in relative equipoise 
when there is an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  When the evidence is in relative equipoise, the 
reasonable doubt rule must be applied to the claim, and thus, 
the claim must be resolved in favor of the claimant.  See 
Massey v. Brown, 7 Vet. App. 204, 206-207 (1994); Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993); Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  In this case, after reviewing 
the evidence of record, the Board finds that the evidence 
relevant to the issue on appeal is not in relative equipoise, 
and thus, the benefit of the doubt rule does not apply to 
this case.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1), which provides procedures for assignment of an 
extra-schedular evaluation.  In the instant case, however, 
there has been no showing that the disability under 
consideration has caused marked interference with employment, 
the necessity for frequent periods of hospitalization, or 
otherwise has rendered impracticable the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand these 
matters to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Evidence of a well grounded claim not having been submitted, 
service connection for HIV positive is denied.

Evidence of a well grounded claim not having been submitted, 
service connection for depression is denied.

The initial rating assigned for postoperative old excision of 
a foreign body, left heel, is appropriate, and entitlement to 
a disability evaluation in excess of 10 percent is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

